Citation Nr: 1604768	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-47 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a previously denied claim for service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1969.
      
This appeal to the Board of Veterans' Appeals (Board) arose from June 2008 rating decision in which the RO continued a previous denial of service connection for bilateral hearing loss as well as denied service connection for tinnitus.  In December 2008, the Veteran filed a notice of disagreement (NOD) with those determinations.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009. 

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of that hearing is of record.  

This appeal is now being  processed utilizing  the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims file systems.

The Board's decision reopening the claim for service connection for bilateral hearing loss is set forth below.  The claims for service connection for bilateral hearing loss, on the merits, and for tinnitus, are addressed in the remand following the order; these matters being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided  have been accomplished.
	
2.  Most recently, in a November 1997 rating decision, the RO declined to reopen a claim for service connection for bilateral hearing loss; although notified of the denial and of his appellate rights also in November 1997, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.  

3.  Additional evidence associated with the claims file since the November 1997 denial  is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision in which the RO declined to reopen the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the November 1997 denial  is new and material, the requirements for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

At the time of the prior denials, and currently, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

The Veteran filed an initial claim for service connection for bilateral hearing loss in May 1969, approximately four months after his discharge from service.  The evidence of record at that time primarily consisted of the Veteran's service treatment records.  The report of the Veteran's February 1968 pre-induction examination reflects  that he had bilateral hearing loss prior to service.  Service treatment records note  that the Veteran had surgery on his left ear prior to service in 1966 and that he began experiencing hearing difficulty in the right ear four to five years prior to service.  A December 1968 service treatment record shows that he was given a profile for permanent deafness.   In a June 1969 rating decision, the RO denied service connection for bilateral deafness on the bases that the Veteran's bilateral deafness pre-existed his military service and was not aggravated by his military service.  The Veteran did not appeal that decision.

Following the Veteran's attempts to reopen the claim in March 1970 and February 1997, the RO declined to reopen the Veteran's claim for service connection for bilateral hearing loss in April 1974 and February 1997 decisions.  Evidence added to the record at the time of the April 1974 decision included a March 1974 statement from Dr. R noting a post-service, February 1974 right ear surgery as well as the Veteran's complaints of dizziness and pain in the ears.  Evidence added to the record at the time of the February 1997 decision included a July 1995 statement from Dr. K.E.C. wherein it was noted that the Veteran's pre-existing hearing loss placed him at risk for accelerated hearing loss if subjected to significant noise exposure.   

In March 1997, the Veteran filed another claim for service connection for bilateral hearing loss.  In connection with this claim, he submitted an August 1997 private audiogram which continued to show bilateral hearing loss.  By rating decision dated in November 1997, the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of service connection for bilateral hearing loss.  

Although notified of the denial in November 1997, the Veteran did not initiate an appeal with regard to this decision.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received since this denial.  See 38 C.F.R. § 3.156(b), (c).  Hence, the November 1997 denial of service connection for bilateral hearing loss is final (see 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (see 38 U.S.C.A. § 5108  and 38 C.F.R. § 3.156).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection in September 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a)  . 

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the last final denial of the Veteran's left shoulder disorder was the RO's October 1988 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since November 1997 include  November 2007 statement from Dr. M.V.T. indicates that there likely exists a relationship between  the Veteran's hearing loss to noise exposure during his military service, statements from the Veteran, as well as the transcript of the November 2015 Board hearing.  

Specifically, in the November 2007 statement from Dr. M.V.T. he wrote "[i]n my training and experience, military service is a significant source of noise exposure and more than likely is responsible for most of [the Veteran's] hearing loss."  Also, during the November 2015 Board hearing, the Veteran testified that he was exposed to significant noise while firing weapons during his military service and was only issued hearing protection half-way through his military service.  He also testified that, post-service, he worked as a machine operator for a steel company without the use of hearing protection but that his post-service employment was not very noisy.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for bilateral hearing loss.  Specifically, the November 2007 statement from Dr. M.V.T. relating the Veteran's hearing loss to military noise exposure along with the Veteran's November 2015 testimony that he was exposed to significant noise during service and only issued hearing protection mid-way through his military service are "new" in that they were not before agency decisionmakers at the time of the November1997 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran's bilateral hearing loss was aggravated by his military service.  The basis for the November 1997 denial was that the Veteran's bilateral hearing loss pre-existed military service and was not aggravated by military service.  The November 2007 statement from Dr. M.V.T. and the Veteran's November 2015 testimony-while  certainly not conclusive-relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss (i.e., a nexus between the bilateral hearing loss and service), and thus, when presumed credible, also raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received, to this limited extent, the appeal is granted.  


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.   

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his in-service noise exposure.  As above, the Veteran had active service from June 1968 to January 1969.  The Veteran's DD Form 214 indicates that his Military Occupational Specialty (MOS) was that of a cook, which is not an MOS typically associated with noise exposure; however, the Veteran has reported being exposed to loud noise while firing weapons during basic training, and there is no clear indication that the account is not credible.
	
For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz  is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Further, the  threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

As above, the Veteran's February 1968 pre-induction examination shows that he had bilateral hearing loss prior to service.  Service treatment records show that he had surgery on his left ear prior to service in 1966 and that he began experiencing hearing difficulty in the right ear four to five years prior to service.  A December 1968 service treatment record shows that he was given a profile for permanent deafness. 

Service treatment records document the following audiometric testing results on pre-induction examination in February 1968, periodic examination in November 1968, and separation examination in December 1968, respectively:

February 1968	
Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
65
75
70
75
40
Left Ear
10
10
10
30
30
	
November 1968
	Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
45
55
-
65
Left Ear
25
20
35
-
40

December 1968
	Pure tone Thresholds

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
55
60
60
-
65
Left Ear
30
20
30
-
40

Post service, the Veteran had surgery on his right ear in approximately February 1974.  Specifically, a March 1974 private treatment note indicates that the Veteran underwent right stapedectomy for a severe conductive hearing loss in February 1974.   

As above, the Veteran submitted several claims for service connection for bilateral hearing loss as early as May 1969.  In connection with these claims, the Veteran submitted several medical records showing hearing loss before and after his military service.  Significantly, in a July 1995 statement from Dr. K.E.C. it was noted that the Veteran had a history of bilateral congenital hearing deficit.  According to Dr. K.E.C., this hearing loss prompted a medical discharge from the United States Army in 1996.  In 1981, the Veteran underwent a physical examination for acceptance into the Unites States Civil Service.  Audiometry examination in September 1985 compared to examination in November 1994 revealed no progression in hearing loss.  It was noted that the Veteran's hearing loss was stable and no regain of any already lost hearing was expected.  He was expected to continue to wear amplifying hearing aids bilaterally.  Dr. K.E.C. wrote that pre-existing hearing loss placed the Veteran at risk for accelerated hearing loss if subjected to significant noise exposure.  

In a November 2007 statement, Dr. M.V.T. wrote that the Veteran had a history of progressive sensorineural hearing loss and that the Veteran's only source of significant noise exposure was during his military service back in the 1960s.  Dr. M.V.T. also noted that the Veteran had a history of otosclerosis and had had a stapedectomy prior to his military service which was successful.  Dr. M.V.T. concluded that, given his training and experience, military service is a significant source of noise exposure and "more than likely is responsible for most of [the Veteran's] hearing loss."  

The Veteran also submitted a March 2008 statement from his childhood friend, D.C.  D.C. wrote that he was aware of the Veteran's hearing problem during childhood which required corrective surgery in the 1960s.  D.C. also wrote that after him, himself, returned from his own military service in 1970, he found out that the Veteran's hearing had gotten worse and that he had to have more surgery.  D.C. was surprised that the Veteran had been "discharged without disability compensation for his service-connected condition."
 
The Veteran was afforded a VA audiological examination in June 2008.  The examiner noted a diagnosis of bilateral mixed hearing loss which meets the criteria for a diagnosis of hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  The examiner also noted a history of otosclerosis and diagnosed bilateral recurrent tinnitus.  
 
Initially, the June 2008 VA examiner commented on Dr. M.V.T.'s November 2007 statement.  Although Dr. M.V.T. stated that, from his training and experience, military service was a significant source of noise exposure and, more likely than not, was responsible for the Veteran's hearing loss, Dr. M.V.T. did not specifically address the only source of the Veteran's military noise exposure having been incurred only during basic training (rifle ranges) and the brief seven-month period of active duty service.  Dr. M.V.T. also failed to address the Veteran's history of otosclerosis and previous ear surgeries, and did not consider the Veteran's age.  The June 2008 VA examiner wrote that current VA regulations require that the service treatment records be reviewed prior to any type of opinion of this nature.  In this case, the June 2008 VA examiner strongly felt that Dr. M.V.T.'s opined lacked rationale, failed to confirm to current VA regulations prior to an opinion, and had little, if any, basis in fact.  

The June 2008 VA examiner wrote that there was clear and convincing evidence that the Veteran had significant hearing loss present in both ears that clearly pre-existed military service.  However, the June 2008 VA examiner could find no evidence that worsening or aggravation of the pre-existing hearing loss occurred while on active duty.  Also, the examiner's review of the service treatment records was negative for complaints of tinnitus incurred on active duty.  In the June 2008 VA examiner's opinion, the etiology of the Veteran's current hearing loss and tinnitus would be a combination of otosclerosis that pre-existed military service and presbycusis that occurred subsequent to separation from service.  It would appear that the Veteran's previous ear surgeries were successful, although it was well known that otosclerosis also involved the cochlea and could possibly account for at leat some degree of the Veteran's sensorineural hearing loss.  The VA examiner opined that, based on clear and convincing evidence from the service treatment records and claims file,  it was less likely than not that the Veteran's current hearing loss and/or tinnitus might be due to or aggravated by noise exposure in service.  

Initially, the Board notes that, as bilateral hearing loss was noted at service entry, the presumption of soundness is not for application and the Veteran's bilateral hearing loss is deemed to have pre-existed his service.  This finding is consistent with both the service treatment records and the Veteran's assertions that he experienced bilateral hearing loss prior to military service.

Having established the presence of a pre-existing disability, VA  must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  

While the June 2008 VA examiner indicated that the Veteran's bilateral hearing loss pre-existed military service and was not aggravated by the Veteran's military service, the Board notes that this opinion does not appear to be consistent with the evidence of record.  Significantly, comparing the February 1968 pre-induction examination audiometric findings to the December 1968 separation examination audiometric findings, it appears that the Veteran's hearing was worse at separation than at pre-induction, particularly in the left ear but also the right ear at 4000 Hz.  Also, the June 2008 VA examiner mistakenly wrote that Dr. M.V.T. did not consider the Veteran's history of otosclerosis and previous ear surgeries when, in fact, he did consider such histories.  Furthermore, the June 2008 VA examiner did not address the July 1995 statement from Dr. K.E.C. that the Veteran's hearing acuity stayed the same during his civil service employment from September 1985 to November 1994, and that pre-existing hearing loss placed the Veteran at risk for accelerated hearing loss if subjected to significant noise exposure.  

As such, the Board finds that the record does not include adequate medical opinion evidence responsive to potentially applicable legal standards to resolve the claim for service connection for bilateral hearing loss.  Hence, further medical development of this claim is   warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board also finds that medical opinions for tinnitus on both direct and secondary bases would be helpful in resolving that claim.

Hence, the AOJ should arrange for the Veteran to undergo further examination by an appropriate physician. The Veteran is hereby notified that failure to report to the scheduled  examination, without good cause, may well result in denial of the claims for service connection-in particular, the reopened claim for service connection for bilateral hearing loss-.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member   If the Veteran fails to report to the scheduled examination, the AOJ should obtain copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo further examination,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records .
	
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding VA and/or private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo examination by an Ear, Nose, and Throat (ENT) physician.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated physician  and the examination report should include discussion of the Veteran's documented medical history and assertions.

With regard to the bilateral hearing loss, in opining as to the existence of a relationship, if any, between current bilateral hearing loss and service, the examiner should specifically indicate, for each ear: 

a. Whether, when comparing February 1968 pre-induction audiometric testing results to the December 1968 separation audiometric testing results, any threshold shift(s) constitute(s) an increase in severity (measured worsening) of hearing loss  during the Veteran's military service; and, if so, 

b. whether such increase in severity was clearly and unmistakably due to the natural progression of the disorder.

c. If the examiner determines that there were no, or no significant, threshold shifts in pure tone thresholds during service, he or she should opine whether the evidence otherwise indicates that the pre-existing hearing loss was aggravated (permanently worsened beyond natural progression) during or as a result of service.


With regard to  tinnitus, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus:

a.  had its onset in or is otherwise medically-related to service, to include  symptoms allegedly experienced during service; or, if not, 

b. was caused OR is aggravated (worsened beyond natural progression) by hearing loss..

In providing the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the following:

a.  the July 1995 statement from Dr. K.E.C. indicating that the Veteran's hearing remained steady from September 1985 to November 1994 and that, given the Veteran's pre-existing hearing loss, he was at risk for accelerated hearing loss if subjected to the significant noise exposure; 

b. the November 2007 statement from Dr. M.V.T. noting the Veteran's history of otosclerosis and stapedectomy prior to military service and ultimately opining that the Veteran's hearing loss was related to his military noise exposure; 

c. the June 2008 VA examiner's opinion that there was no worsening or aggravation of the Veteran's pre-existing hearing loss while on active duty; and

d.  the Veteran's allegations of  aggravation of his hearing loss during service, and competent lay assertions as to the onset, nature, and continuity of symptoms of diminished hearing and tinnitus.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

4.  If the Veteran fails to report to the scheduled examination, obtain copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the pertinent medical facility. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim for service connection, on the merits, in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.

7  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


